Case: 18-12999     Date Filed: 02/07/2020   Page: 1 of 21


                                                          [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT


                              No. 18-12999
                          Non-Argument Calendar


                D.C. Docket No. 5:14-cv-00684-MHH

JUDSON A. LOVINGOOD,

                                                            Plaintiff-Appellant,

                                  versus

DISCOVERY COMMUNICATIONS, INC.,
SCIENCE CHANNEL, THE,
DISCOVERY CHANNEL, THE,
BBC FILMS,
KATE GARTSIDE,

                                                        Defendants-Appellees,

OPEN UNIVERSITY, THE,

                                                                     Defendant,

DISCOVERY COMMUNICATIONS, LLC,

                                                     Interested Party-Appellee.
               Case: 18-12999       Date Filed: 02/07/2020      Page: 2 of 21


                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                    (February 7, 2020)

Before WILSON, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       More than thirty years after the seven Challenger astronauts “‘slipped the

surly bonds of Earth’ to ‘touch the face of God,’”1 a former NASA manager seeks

$14 million in damages after he was depicted in a made-for-TV movie about the

Challenger investigation. Because we decline to carve out an exception to well-

established defamation law for this claim, and because the plaintiff has failed to

overcome the broadcaster’s First Amendment rights in the film, we affirm the

district court’s grant of summary judgment against him.

                                              I

       The space shuttle Challenger broke apart 73 seconds after it launched on

January 28, 1986, killing all seven astronauts on board. A presidential commission

was convened to investigate the cause of the disaster and recommend corrective

action. The commission’s investigation, which included televised public hearings,



1
  President Ronald W. Reagan, Address to the Nation (Jan. 28, 1986) (quoting John Gillespie
Magee, Jr., “High Flight,” in Respectfully Quoted: A Dictionary of Quotations Requested from
the Congressional Research Service 117 (1989)).
                                              2
              Case: 18-12999     Date Filed: 02/07/2020    Page: 3 of 21


would reveal that the disaster was caused by a rubber O-ring that, because of low

ambient air temperatures at the time of launch, failed to seal a joint in the shuttle’s

solid-fuel rocket booster. More fundamentally, the investigation highlighted

problems with risk assessment and decision-making at NASA, particularly after it

emerged that outside contractors had recommended delaying the shuttle launch due

to concerns about the effect of the cold weather on the rocket booster seals.

      In 2012, the British Broadcasting Corporation (“BBC”), Discovery

Communications, Inc. (“Discovery”), and The Open University co-produced a

made-for-TV film about the Challenger investigation titled The Challenger

Disaster. The film centers on Richard Feynman, Ph.D., the well-known Nobel

laureate physicist who served on the presidential commission. Although the film

uses some historical video footage, most of the film involves actors portraying the

people and events of the Challenger investigation, and the film is shot in a

dramatic, rather than documentary, style.

      The film was based in part on Feynman’s posthumously published memoir,

“What Do You Care What Other People Think?”: Further Adventures of a

Curious Character, and in part on the book Truth, Lies, and O-Rings by space

shuttle engineer Allan McDonald. The film was executive produced, researched,

and written in the United Kingdom by the BBC, and it was filmed in South Africa

in late 2012. The BBC broadcast the film in the United Kingdom in March 2013.


                                            3
                Case: 18-12999   Date Filed: 02/07/2020   Page: 4 of 21


Discovery had a master agreement with the BBC that granted Discovery the option

to co-produce and rebroadcast BBC programming in the United States, though the

BBC would retain final artistic and editorial control over the programming.

Discovery had contributed 40% of the production cost of The Challenger Disaster

and received the license to rebroadcast the film in the United States. It rebroadcast

the film, very slightly modified, on the Discovery Channel and the Science

Channel on November 16, 2013.

      The film opens with historical video and audio from the moments before

Challenger’s launch, with the following title cards interspersed:

      “This is a true story.”

      “It is based on the book ‘What Do You Care What Other People Think?’ by

Richard and Gweneth Feynman and Ralph Leighton and on interviews with key

individuals.”

      “Some scenes have been created for dramatic purposes.”

      The plaintiff–appellant, Judson Lovingood, Ph.D., was the deputy manager

of the space shuttle projects office at NASA’s Marshall Space Flight Center in

1986. In the film, he appears in one short scene near the end. In that pivotal scene,

Lovingood and two other NASA managers testify in the commission’s televised

hearing after being sworn. One of the managers is reciting dry, technical

information when Feynman, visibly dismayed that they are getting nowhere,


                                          4
                  Case: 18-12999        Date Filed: 02/07/2020       Page: 5 of 21


interjects.2 “I have a question. Can you remind me what NASA calculates the

probability of shuttle failure to be? Failure meaning the loss of the vehicle and the

deaths of the entire crew.”

          Another commission member directs the question. “Dr. Lovingood?”

          “Certainly. Uh, that would be—one in ten to the power of five,” Lovingood

calmly replies.

          “Really,” Feynman says, incredulous. “Would you explain that?”

          “Yes, that the probability of mission success is one hundred percent. Minus

epsilon.”

          “Epsilon, that’s a pretty fancy word,” muses Feynman. “Well, let’s put all

that you’ve said there into English. So that’s, um, that’s one failure in every

100,000 flights. So you claim that the shuttle would fly every day for 300 years

before there would be a single failure. That’s crazy, I mean, how would you ever

even test that?”

          “NASA arrived at that figure because it was a manned flight,” Lovingood

explains.

          “Because there were people on board. But that’s not a scientific calculation;

that’s—that’s—a wish.” Feynman is picking up steam now. “And interesting that

the figure is very different from that of NASA’s own engineers. Based on their


2
    This and other transcriptions of the U.S.-aired copy of the film in the record are our own.
                                                   5
              Case: 18-12999    Date Filed: 02/07/2020    Page: 6 of 21


direct experience and observation of many known component problems, some of

NASA’s engineers calculate the probability of success as only 99.4 percent. In

other words, that’s roughly one flight in every 200 will fail.” The room dissolves

into murmurs as Feynman unfolds a handwritten note that reads “We Think Ivory

Soap (99.4%).”

      Following this scene, other characters congratulate Feynman on revealing

NASA’s errors in judgment and risk assessment. Feynman then performs for the

television cameras his famous demonstration of ice water rendering an O-ring

inelastic, which serves as the film’s climax as Feynman finally reveals to the

nation the truth about what caused the Challenger disaster.

      Undisputedly, Lovingood’s testimony scene is a fictionalization. Although

Lovingood twice testified before the commission, his testimony covered only

technical background on the shuttle’s propulsion systems and their preflight testing

and discussed the conference calls that took place the day before launch. That

testimony was not depicted in the film. The discrepancies in failure probabilities at

NASA were not the subject of commission testimony, instead appearing in

Feynman’s Appendix F (“Personal Observations on the Reliability of the Shuttle”)

to the commission’s final report.

      Feynman learned the 1-in-200 and 1-in-105 figures in two different meetings

that he conducted at the Marshall Space Flight Center in Huntsville. According to


                                          6
               Case: 18-12999       Date Filed: 02/07/2020       Page: 7 of 21


Feynman’s memoir, NASA range safety officer Louis Ullian told him that NASA

had given him a probability of space shuttle failure of 1 in 105, prompting

Feynman’s response of “crazy!” and his observation that the shuttle could

undertake a flight every day for 300 years between accidents. On another

occasion, Feynman recounted meeting with three NASA engineers and their boss,

Lovingood.3 Feynman asked them each to write down “the probability that a flight

would be uncompleted due to a failure in this [main] engine.” One engineer wrote

“99-44/100% pure,” one wrote something amounting to 1 in 200, and one wrote “1 in

300.” Lovingood wrote, “Cannot quantify.” When Feynman accused him of

weaseling, Lovingood clarified that he meant “100 percent . . . minus epsilon,”

with epsilon being 10-5. Lovingood later sent Feynman the NASA report about

failure probabilities for launches of plutonium-powered space probes, which had

calculated the 1-in-100,000 odds that Feynman found fantastical.

       The film dramatizes that second meeting early on, but with Lovingood

absent from the scene. Feynman sits down to a meal in the Marshall cafeteria and

asks two NASA engineers sitting nearby the probability of “an accident on any

single launch.” The engineers are reluctant to reply out loud and Feynman suggests

that they write their response on a piece of paper, but we do not see either engineer


3
 In his 2016 deposition, Lovingood noted that Feynman’s recollection of this meeting was so
good that he thought he must have had a tape recorder, although he disputed that he ever said
“100 percent.”
                                               7
             Case: 18-12999     Date Filed: 02/07/2020   Page: 8 of 21


doing so. We see Feynman contemplating the “We Think Ivory Soap” note in two

mid-film scenes; we don’t know where it came from, and Feynman doesn’t know

what it means. Later, when Mrs. Feynman sees the note and absentmindedly

misrecites the old Ivory Soap slogan as “99.4% pure,” Feynman makes the

connection. As the testimony scene finally confirms, the engineers in the Marshall

cafeteria were the source of Feynman’s climactic 99.4% figure.

                                         II

      Lovingood filed this suit against Discovery Communications, Inc., the

Science Channel, the Discovery Channel, BBC Films, the Open University,

screenwriter Kate Gartside, and several unnamed defendants in Alabama state

court in 2014, alleging defamation and invasion of privacy–false light stemming

from his negative portrayal in the film. He sought $7 million in compensatory

damages and $7 million in punitive damages, invoking the memory of the seven

deceased Challenger astronauts. Compl. ¶ 11. Discovery removed to federal court;

several defendants were dismissed; and Discovery eventually moved for summary

judgment.

      In 2017, the district court granted summary judgment against both of

Lovingood’s claims and dismissed his complaint with prejudice. Lovingood v.

Discovery Comm’ns, Inc., 275 F. Supp. 3d 1301 (N.D. Ala. 2017). On the

defamation claim, the court found that Lovingood was a public official, id. at 1309,


                                         8
               Case: 18-12999        Date Filed: 02/07/2020      Page: 9 of 21


and that he failed to show that Discovery acted with actual malice, id. at 1314. On

the invasion of privacy claim, the court found that Lovingood similarly failed to

show that Discovery acted recklessly. Id. Lovingood now appeals the grant of

summary judgment against his defamation claim.

                                              III

       We review the district court’s grant of summary judgment de novo “and will

affirm if the evidence, ‘viewed in the light most favorable to the nonmoving party,

presents no genuine issue of fact and compels judgment as a matter of law.’”

Douglas Asphalt Co. v. QORE, Inc., 657 F.3d 1146, 1153 (11th Cir. 2011) (quoting

Swisher Int’l, Inc. v. Schafer, 550 F.3d 1046, 1050 (11th Cir. 2008)).

       Alabama law generally allows a plaintiff to recover damages for defamation

against a publisher who negligently publishes a false and defamatory statement

about the plaintiff. See Nelson v. Lapeyrouse Grain Corp., 534 So. 2d 1085, 1091

(Ala. 1988).4 However, the Supreme Court has explained that the First

Amendment’s protections of the right to criticize the government operate to limit

state defamation law when the plaintiff is a “public official.” A plaintiff who is a

“public official” must overcome the First Amendment by proving that a false



4
  According to the Restatement (Second) of Torts, upon which the Alabama Supreme Court
relied in Nelson, a defendant who merely republishes the work of another can be every bit as
liable as the original publisher. Restatement (Second) of Torts § 578 (1977); see also Age-Herald
Publ’g Co. v. Waterman, 66 So. 16, 21 (Ala. 1913).

                                               9
               Case: 18-12999        Date Filed: 02/07/2020       Page: 10 of 21


statement relating to his official conduct “was made with ‘actual malice’—that is,

with knowledge that it was false or with reckless disregard of whether it was false

or not.” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964). 5

       Initially, Lovingood briefly disputes the finding of the district court that he is

a “public official” for purposes of this First Amendment analysis. He asserts in

passing that he was merely a “public employee,” without addressing the detailed

analysis of the district court on that issue.6 We affirm the conclusion of the district

court that Lovingood is a public official for purposes of this litigation. “[T]he

‘public official’ designation applies at the very least to those among the hierarchy

of government employees who have, or appear to the public to have, substantial

responsibility for or control over the conduct of governmental affairs.” Rosenblatt

v. Baer, 383 U.S. 75, 85 (1966). We agree with the district court that serving as a

NASA deputy manager with substantial responsibility for the shuttle’s propulsion

systems amounted to control over the conduct of governmental affairs.

       We also note that NASA held out Lovingood as a public official when it

asked him to testify about the shuttle before the presidential commission. In his



5
 “Actual malice under the New York Times standard should not be confused with the concept of
malice as an evil intent or a motive arising from spite or ill will.” Masson v. New Yorker
Magazine, Inc., 501 U.S. 496, 510 (1991).
6
  In accordance with his main argument—discussed below—that we should disregard settled
case law in this area, Lovingood argues that his allegations should be considered libel per se,
regardless of whether he is a public official.
                                                10
              Case: 18-12999     Date Filed: 02/07/2020     Page: 11 of 21


2016 deposition, Lovingood explained that he was chosen because Marshall

considered him to be the “‘corporate memory’ about the space shuttle” and “the

person who knew the most about the space shuttle, all three elements.” Apart from

contemporary press coverage of the Challenger investigation, the record also

contains many news articles from the 1980s in which Lovingood was quoted by

local and national media as an authoritative source about the space shuttle

program. Lovingood also continued to hold himself out as one with substantial

responsibility for government affairs following his retirement from NASA. He has

continued to give retrospective interviews about Challenger and appeared in two

separate television documentaries about the disaster. For purposes of the First

Amendment’s protection of speech about the Challenger tragedy, then, Lovingood

was a public official.

      With that threshold question resolved, we turn to Lovingood’s main

contention on appeal. Lovingood invites us to create an exception to the well-

established New York Times standard for situations involving the fictionalization of

sworn testimony. He urges us, in view of the sanctity of the testimonial oath and its

centrality to our legal system, to find that the “actual malice” standard articulated

by the Supreme Court does not apply in the context of depictions of perjury.

      We are not free to accept Lovingood’s invitation. As the Supreme Court has

instructed, “If a precedent of this Court has direct application in a case . . . the


                                           11
             Case: 18-12999     Date Filed: 02/07/2020    Page: 12 of 21


Court of Appeals should follow the case which directly controls, leaving to this

Court the prerogative of overruling its own decisions.” Rodriguez de Quijas v.

Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989). And indeed, that Court has

steadfastly refused to create new exceptions in defamation law for the last fifty

years. See, e.g., Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516 (1991)

(declining to create an exception for inaccurate quotations); Milkovich v. Lorain

Journal Co., 497 U.S. 1, 18 (1990) (declining “to create a wholesale defamation

exemption” for opinions).

      The Masson decision in particular merits closer examination, for Lovingood

relies heavily upon it. The case involved a journalistic magazine article that printed

quotations attributed to the plaintiff that undisputedly differed from his

audiorecorded interviews with the author. Masson, 501 U.S. at 501–08. The Court

held that some of the alterations were evidence of falsity for purposes of the New

York Times standard because they “result[ed] in a material change in the meaning

conveyed by the statement.” Id. at 517. In so holding, the Court explained that the

appropriate inquiry when examining possibly defamatory quotations is an objective

one: would a reader “reasonably understand the quotations to indicate reproduction

of a conversation that took place”? Id. at 512.

      Significantly for our purposes here, the Court explained that, in some

contexts, the answer to that question is no. “In other instances, an acknowledgment


                                          12
              Case: 18-12999       Date Filed: 02/07/2020      Page: 13 of 21


that the work is so-called docudrama or historical fiction . . . might indicate that the

quotations should not be interpreted as the actual statements of the speaker to

whom they are attributed.” Id. at 512–13. Thus, our “actual malice” inquiry must

take into account how a reasonable viewer would understand the contents of the

scene. We acknowledge that there is some dispute over how this film’s genre

should be formally characterized. Discovery’s corporate representative described it

as a docudrama or a historical drama but distanced himself from a Science Channel

press release’s label of “fictional drama.” But the perspective of the reasonable

viewer encompasses more than a one- or two-word label; it looks to the film itself.

Within the film, Discovery emphasizes the last of the three title cards displayed in

the first minute of the film: “Some scenes have been created for dramatic

purposes.” Lovingood, by contrast, emphasizes the first of those title cards: “This

is a true story.”7

       We find most telling, however, the overall format, tone, and direction of the

film. A reasonable viewer would understand within the first two minutes that he is

not watching a documentary film that consists mainly of historical footage and

interviews with the historical figures. He would recognize the parts of the film that



7
  In Lovingood’s complaint, he reprints this text in all capitals (“THIS IS A TRUE STORY”),
and it may have appeared that way in the BBC-broadcast version of the film shown in the United
Kingdom. In the Discovery-broadcast version shown in the United States, which is the only
version at issue in this appeal, the title text appears in upper- and lowercase as we have
transcribed it.
                                              13
              Case: 18-12999     Date Filed: 02/07/2020    Page: 14 of 21


do use historical footage and understand that they are meant to depict literal

history, and he would understand that most of the film uses actors to portray

historical events with some amount of artistic license. He would also understand

that condensing the entire Challenger investigation into a 90-minute dramatic film

required the selective editing of real history not only for time but also for clarity,

flow, and emotional impact. Finally, and most importantly, he would understand

that the film presents the Challenger story not as a disinterested, objective

narrative but through a single critical perspective—that of Feynman, who is

sympathetically portrayed by a recognizable actor and who appears in nearly every

scene. Overall, a reasonable viewer would understand the film as generally not

purporting to present verbatim dialogue from the pages of history.

      Thus, as we determine whether Discovery acted with actual malice when it

republished the Lovingood scene, the mere fact that the film contains altered

historical dialogue is not, in itself, evidence that Discovery made statements with

knowledge that they were false, for purposes of the New York Times standard. We

will not apply a novel libel-per-se rule for depictions of sworn testimony, nor are

we invoking an invincible shield of protection for all works characterized as

docudrama or historical fiction. Rather, we will apply the actual malice standard

that the Supreme Court first articulated in New York Times and has applied for

more than fifty years, as did the district court.


                                           14
             Case: 18-12999         Date Filed: 02/07/2020   Page: 15 of 21


      But before we may determine whether the “defamatory falsehood relating to

his official conduct . . . was made with ‘actual malice,’” N.Y. Times, 376 U.S. at

279–80, we pause to identify what, exactly, is the defamatory falsehood about

Lovingood that Discovery is alleged to have republished. According to the

complaint, it is “that Lovingood had lied about the probability of total failure being

1 in 100,000 when NASA’s own engineers had said it was 1 in 200.” Compl. ¶ 7.

In other words, Lovingood argues, the film falsely depicts him committing the

crime of perjury.

      Discovery insists that the scene does not depict perjury because nothing in

the film suggests that Lovingood’s character lied or deliberately misled the

committee while under oath. With this characterization we agree. Although the

entire film, through Feynman’s dialogue and demeanor, is critical of NASA’s

management and decision-making in general and the 10-5 figure in particular, the

film does not paint Lovingood as a liar. Nor does it imply any intent to mislead; the

Lovingood character’s demeanor as a witness is calm, direct, and frank. And

Feynman responds to Lovingood’s testimony not with an accusation or even a

suggestion that he lied about NASA’s calculation, but instead with incredulity

regarding the calculation itself.

      Of course, Lovingood admits that he did in fact report NASA’s 1-in-100,000

figure to Feynman in a private meeting at Marshall. His objection is that the film


                                             15
               Case: 18-12999        Date Filed: 02/07/2020       Page: 16 of 21


changed the context of that 10-5 figure from “the probability that a flight would be

uncompleted due to a failure in this [main] engine” to the probability of “the loss

of the vehicle and the deaths of the entire crew.” He asserts that those are two very

different situations given the possibility of aborting a launch and saving the crew in

the event of a main engine failure. He argues that this alteration means that,

because NASA never actually calculated the probability of the deaths of the entire

crew as 10-5, his character necessarily committed perjury when he answered the

commission’s question about crew deaths.8 The problem with this argument,

though, is that a viewer of the film does not know what NASA did or did not

actually calculate. Without any basis for believing the calculation to be false, the

reasonable viewer would not perceive this scene as depicting perjury.

       Nonetheless, Lovingood’s broader point about altering the meaning of the

10-5 figure has merit. Discovery responds by downplaying the significance of

conflating the failure of the main engine with the deaths of the entire crew. It notes

that, under NASA’s own criticality assessment, main engine failure was classified

as causing catastrophic loss of life or vehicle. And even Feynman seems to

conflate or equate these two situations in his Appendix F to the commission’s



8
  Lovingood also objects to the film’s moving the 10-5 discussion to his character’s sworn
committee testimony, arguing that sworn testimony should be sacrosanct and must never be
altered from historical reality. We have already rejected this argument about the sanctity of the
testimonial oath, declining to make a new per se rule that would put dramatic depictions of
sworn testimony outside the reach of the First Amendment.
                                                16
               Case: 18-12999         Date Filed: 02/07/2020       Page: 17 of 21


report. Nonetheless, for purposes of our summary judgment review, we view the

record in the light most favorable to Lovingood and assume that there is a

meaningful difference between what he actually told Feynman in reality and what

his character testified in the film. 9

       Thus, we will assume that Lovingood has alleged that a false and defamatory

statement was republished by Discovery. As a public official speaking on a matter

of public concern, then, Lovingood must show that Discovery acted with

knowledge that the statements about him were false, or with reckless disregard for

whether they were false. N.Y. Times, 376 U.S. at 279–80. We consider each of

these bases for liability in turn.

       The first basis is straightforward. The record contains no evidence at all that

Discovery knew that the lines spoken by the Lovingood character in the film were



9
  Of course, “[t]ruth is an absolute defense to defamation,” Liberty Loan Corp. of Gadsden v.
Mizell, 410 So. 2d 45, 49 (Ala. 1982), and Discovery also argues that the scene was
“substantially true” and not defamatory because it was constructed from accurate historical
sources. See Masson, 501 U.S. at 516 (defamation law “concentrates upon substantial truth”).
But we will assume for the purposes of our review that Lovingood has alleged enough of a
departure from the historical record to get him to the next step of our analysis.
         We do not, however, endorse Lovingood’s out-of-context quotation of the Supreme
Court’s observation that “there is no constitutional value in false statements of fact.” Gertz v.
Robert Welch, Inc., 418 U.S. 323, 340 (1974). Importantly, the Court went on: “Although the
erroneous statement of fact is not worthy of constitutional protection, it is nevertheless inevitable
in free debate.” Id. Thus, in order to avoid the chilling of valuable speech, “[t]he First
Amendment requires that we protect some falsehood in order to protect speech that matters.” Id.
at 341. It is in view of this tension between truth and liberty that the Supreme Court in New York
Times articulated the “actual malice” standard for falsehoods involving public officials, and it is
that test that we here apply.

                                                 17
             Case: 18-12999      Date Filed: 02/07/2020    Page: 18 of 21


false. This situation is not like Masson, where the journalist herself conducted and

tape-recorded interviews with the plaintiff that she later quoted in her article. Cf.

501 U.S. at 502. The BBC writer here, by contrast, relied on 25-year-old historical

materials, including the commission’s hearing transcripts and Feynman’s book,

when she wrote the film’s screenplay. Lovingood himself concedes that

Discovery’s executive producer on the film, Rocky Collins, realized only years

after the film was broadcast that there was a “discrepancy” between the book’s and

the film’s characterization of the 10-5 probability. The “actual knowledge” basis

for actual malice therefore fails.

      Lovingood argues instead that Discovery acted with reckless disregard for

whether the statements about him were false. He insists that Collins should have

read the hearing transcripts and Feynman’s book more closely and that he should

have been more aggressive in his pursuit of the BBC’s research notes. To be sure,

we acknowledge that the record contains some discrepancies about what Discovery

subjectively believed its responsibility was for fact-checking the script of The

Challenger Disaster. Discovery’s corporate representative repeatedly asserted that

the BBC had sole responsibility for fact-checking and avoiding defamation

because it actually produced the film. Under its master agreement with Discovery,

the BBC had warranted that “no Co-Produced Programme will defame any

individual or entity” and that “all statements of fact contained in each Co-Produced


                                          18
             Case: 18-12999     Date Filed: 02/07/2020    Page: 19 of 21


Programme shall, to the best of BBCW’s knowledge and belief having undertaken

diligent research in keeping with generally accepted standards for first class

documentary film makers, be true and accurate.” Collins testified, however, that,

although he mainly relied on the BBC to get the facts right, his job “was to make

sure that they [were] doing it.” He admitted, though, that he personally only

skimmed Feynman’s book. Because we view the record in the light most favorable

to Lovingood, we will assume for purposes of our review that Discovery retained

some responsibility for fact-checking the film.

      But even if we accept Lovingood’s view of what fact-checking Discovery

should reasonably have done, the standard for reckless disregard is still higher.

“[F]ailure to investigate before publishing, even when a reasonably prudent person

would have done so, is not sufficient to establish reckless disregard.” Harte-Hanks

Comm’ns, Inc. v. Connaughton, 491 U.S. 657, 688 (1989). Because actual malice

is not an objective standard, arguments about what a reasonable producer should

have done will not avail. Rather, to show reckless disregard that amounts to actual

malice, a defamation plaintiff must point to evidence that the defendant had real,

subjective suspicions about the veracity of the statement in question. “There must

be sufficient evidence to permit the conclusion that the defendant in fact

entertained serious doubts as to the truth of his publication,” St. Amant v.

Thompson, 390 U.S. 727, 731 (1968), or that he acted with a “high degree of


                                          19
             Case: 18-12999     Date Filed: 02/07/2020    Page: 20 of 21


awareness of . . . probable falsity,” Garrison v. Louisiana, 379 U.S. 64, 74 (1964).

Lovingood has identified no such evidence showing that anyone at Discovery had

actual doubts about the scene or real awareness that the scene might be

problematic. To the contrary, the sole Discovery employee who purported to have

even a modicum of responsibility for the content of the film affirmed his complete

satisfaction with the BBC’s fact-checking. “Every time I had any question, they

gave me satisfactory answers. Every time I said what—have you had lawyers look

at this, yes. Every single—I had absolutely no reason to believe that they did not

do their job. . . . I had no reason to—to suspect that they weren’t doing their job.”

      Instead of pointing to evidence of reckless disregard, then, Lovingood

argues that Discovery should be liable because it was willfully blind to the

falseness of the scene. “The doctrine of willful blindness,” which provides

culpability equivalent to actual knowledge, “is well established in criminal law.”

Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011). But neither

the Supreme Court nor our Circuit has ever applied that doctrine in the civil

context of defamation, and Lovingood cites no case doing so. Cf. Hard Rock Cafe

Licensing Corp. v. Concession Servs., 955 F.2d 1143, 1149 (7th Cir. 1992)

(equating willful blindness with actual knowledge for purposes of Lanham Act

trademark violations). We need not decide, however, whether to do so here

because Lovingood has presented no evidence that Discovery acted with willful


                                          20
             Case: 18-12999     Date Filed: 02/07/2020   Page: 21 of 21


blindness to the falsity of the statements. Willful blindness is an even higher

standard than recklessness, involving “deliberate actions to avoid confirming a

high probability of wrongdoing” and nearly amounting to “actually know[ing] the

critical facts.” Global-Tech, 563 U.S. at 769. If Lovingood cannot point to

evidence of recklessness as actual malice, he necessarily cannot establish willful

blindness.

      Thus, we conclude that Lovingood has not established a genuine issue of

material fact about whether Discovery acted with actual malice. Discovery is

therefore entitled to the protection of the First Amendment, and the district court’s

grant of summary judgment in favor of Discovery is

      AFFIRMED.




                                          21